DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-6, 8, 14-15, 18-19, 21, 23, 25, 77 and 79-81 are pending.
Claims 3-4, 7, 9-13, 16-17, 20, 22, 24, 26-76 and 78 are cancelled.

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. Applicant’s arguments on page 7, “The Examiner has the initial burden of showing a prima facie case of obviousness. See In re Kahn, 441 F.3d 977, 985-86 (Fed. Cir. 2006). In order to establish a prima facie case of obviousness, each and every limitation of the claims must be considered. See M.P.E.P. § 2143.03 citing In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). There must be an apparent reason for one of ordinary skill in the art to combine known elements in the fashion claimed by the patent at issue. This analysis should be made explicit. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007), citing In re Kahn, 441 F. 3d 977, 988 (CA Fed. 2006)”. Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, .
Applicant’s arguments on page 9-10, “Sinn therefore does not disclose generating tool path data to be followed by an additive manufacturing apparatus when manufacturing a physical object as claimed. This difference alone renders the present invention as claimed patentable over the cited prior art”. Examiner respectfully disagree Sinn paragraph 0023 teaches “machining tool can be taken into account by modeling the workpiece with a blank workpiece defined by a family of straight lines that extend parallel to a coordinate axis in a three-dimensional space, intersecting the family of straight lines with the virtual machining tool according to a predetermined machining path to create a physical objects” and paragraph 0052-0053 and Schmidt paragraph 0005 “creation of 3D printed electronic devices”. 
Applicant’s arguments on page 10, “Sinn does not relate to additive manufacturing, and does not need to consider build layers of an additive manufacturing apparatus, it follows that Sinn also does not disclose a method of generating tool path data based on build layers of an additive manufacturing apparatus, let alone which specifically comprises discretizing a line/surface to generate a layer point/line within a build layer of an additive manufacturing apparatus as claimed”. Examiner respectfully because Sinn paragraph 0023 “discrete support points can be determined in three-
Applicant’s arguments on page 10, “Sinn does not disclose projecting layer points/lines from one build layer of an additive manufacturing apparatus to projected layer points/lines in another build layer of the additive manufacturing apparatus as claimed”. Examiner respectfully disagree Sinn paragraph 0023 and 0037 teaches layer point for building layer of additive manufacturing and Schmidt paragraph 0023 teaches “mechanical data can consist of geometry representing the body of the component and each of its electrically conductive terminals.  Both the body and terminal data can be addressed separately”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8, 14-15, 18-19, 21, 23,  77 and 79-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinn USPGPUB 2003/0045965 (hereinafter “Sinn”) in view of Schmidt et al. USPGPUB 2016/0167311 (hereinafter “Schmidt”).


As to claim 1, Sinn teaches a method of generating tool path data to be followed by an additive manufacturing apparatus when manufacturing a physical object (paragraph 0023 “three-dimensional space from data corresponding to a workpiece”), the method comprising: providing object (paragraph 0023 “family straight lines”); discretizing the line to generate a first layer point that lies within a first build layer of the additive manufacturing apparatus and a second layer point that lies within a second build layer of the additive manufacturing apparatus (paragraph 0023 “discrete support points can be determined in three-dimensional space from data corresponding to a workpiece, with the support points located on the first and second grid surfaces” and paragraph 0034-0039); projecting the second layer point to a projected layer point that lies within the first build layer (paragraph 0023 “discrete values”); and connecting the first layer point to the projected layer point to provide tool path data for the first build layer (paragraph 0037 “programmed path”).
Sinn does not explicitly additive manufacturing provide object design data.

Sinn and Schmidt are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to additive manufacturing.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above additive manufacturing, as taught by Sinn, and incorporating design data, as taught by Schmidt.
One of ordinary skill in the art would have been motivated to enable closer integration between electrical and mechanical functionality.  Unlike contemporary devices, that house electronic circuitry within a separate mechanical shell, 3D printing promises the potential to embed electronics entirely within the mechanical structure of the device, as suggested by Schmidt (paragraph 0003).




As to claim 2, the combination of Sinn and Schmidt teaches all the limitations of the base claims as outlined above.
Schmidt further teaches comprising, prior to discretizing the line, moving an end node of the line to a build layer for that end node to generate an end node layer point (paragraph 0032 “trajectory can then be mapped either to the surface of the CAD model 

3-4. (cancelled)

As to claim 5, the combination of Sinn and Schmidt teaches all the limitations of the base claims as outlined above.
Schmidt further teaches wherein the end node layer point is used as the first layer point or the end node layer point is used as the second layer point (paragraph 0034 “automatically-detected points on the components may be used”).

As to claim 6, the combination of Sinn and Schmidt teaches all the limitations of the base claims as outlined above.

Sinn further teaches wherein discretizing the line comprises determining an intersection layer point at an intersection of the line and a build layer (paragraph 0023 “points of intersection are taken into consideration”).

As to claim 7. (cancelled)

As to claim 8, the combination of Sinn and Schmidt teaches all the limitations of the base claims as outlined above.


As to claims 9-13. (cancelled)

As to claim 14, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 15, the combination of Sinn and Schmidt teaches all the limitations of the base claims as outlined above.
Schmidt further teaches comprising, prior to slicing the surface, moving an edge node at an edge of the surface to an edge node layer point within a build layer (paragraph 0032 “trajectory can then be mapped either to the surface of the CAD model or to a specified slice.  The trajectory may first be interpolated by smooth spline in order to avoid sharp corners”).

As to claims 16-17. (cancelled)

As to claim 18, the combination of Sinn and Schmidt teaches all the limitations of the base claims as outlined above.


As to claim 19, the combination of Sinn and Schmidt teaches all the limitations of the base claims as outlined above.
Sinn further teaches wherein slicing the surface comprises determining an intersection layer line at an intersection of the surface and a build layer (paragraph 0023 “points of intersection are taken into consideration”).

As to claim 20. (cancelled)

As to claim 21, the combination of Sinn and Schmidt teaches all the limitations of the base claims as outlined above.
Sinn further teaches wherein the intersection layer line is used as the first layer line or the intersection layer line is used as the second layer line (paragraph 0042 “points of intersection SP1, SP2 with each of the grid surfaces”).

As to claim 22. (cancelled)

As to claim 23, the combination of Sinn and Schmidt teaches all the limitations of the base claims as outlined above.
or using the first layer line and the projected layer line to generate a closed contour and using the closed contour to provide the tool path data for the first build layer (paragraph 0043 “a surrounding contour can be created by offsetting the terminal contour as shown in FIG. 8.  Usually the terminal will not be inserted until the socket material is filled” al are closed contour in FIG. 8).

As to claim 24. (cancelled)

As to claims 26-76. (cancelled)

As to claim 77, is related to claim 1 with similar limitations also rejected by same rational.  
 

As to claim 78. (cancelled)

As to claim 79, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 80, the combination of Sinn and Schmidt teaches all the limitations of the base claims as outlined above.


As to claim 81, the combination of Sinn and Schmidt teaches all the limitations of the base claims as outlined above.
 Schmidt further teaches comprising manufacturing a physical object, wherein manufacturing the physical object comprises using an additive manufacturing apparatus to implement the tool path data (paragraph 0006 “users can be enabled to connect electrical components in 3D space so they can be printed as physical objects” and FIG. 3-7).
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119